In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00087-CV


                       RONALD WINEGARDNER, APPELLANT

                                            V.

          CATHOLIC CHARITIES OF THE TEXAS PANHANDLE, APPELLEE

                       On Appeal from the County Court at Law No. 1
                                    Potter County, Texas
             Trial Court No. 109,395-1-CV, Honorable Walton Weaver, Presiding

                                    February 9, 2021
                                        ORDER
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      On February 3, 2021, Appellant Ronald Winegardner filed with the Court a

document entitled “Appellants’ (1) Objection to Court of Appeals’ Opinion and Judgment

of 10/26/2021 [sic], (2) Objection to Mandate of 1/13/2021 and (3) Objection to Clerk’s

Threatened Dismissal of Appeal” (hereinafter “the Objections”), whereby he requests a

copy of a trial court record and a hearing before the Court.
       Our opinion and judgment in this appeal issued October 26, 2020. A motion for

rehearing was not filed. Hence, our plenary power to vacate or modify our judgment

expired sixty days after October 26, 2020. See TEX. R. APP. P. 19.1(a) (expiration of

plenary power when no motion for rehearing filed); 19.3 (court of appeals cannot vacate

or modify its judgment after expiration of plenary power except for exceptions not here

applicable). Our mandate issued January 13, 2021. We did not vacate or modify our

judgment; therefore, our mandate may not be recalled. See TEX. R. APP. P. 18.7, 19.3(b).

Based on the foregoing, all requests for relief sought by Winegardner in the Objections

are dismissed for want of subject matter jurisdiction.

       It is so ordered.


                                                         Per Curiam




                                             2